The petitioner appeals from an order of the Superior Court sustaining a demurrer to her petition for a writ of certiorari. The petitioner alleges that she made the highest grade in a civil service examination for the position of “Supervisor of Appraisals” in a division of the State Department of Corporations and Taxation; that other candidates with lower grades have been appointed to the position of “Supervisor of Appraisals”; and that the petitioner, although otherwise qualified, has not been appointed, solely because of her sex. She asks that the “ [Respondents be ordered to appoint . . . [her] to . . . [that] position.” The petitioner did not appeal the alleged decision of the Acting Director of Civil Service to the Civil Service Commission under G. L. c. 31, § 2 (b), and thus has not exhausted her remedies. General Laws c. 31, § 12A, does not support the petitioner’s contention that such an appeal can be taken only from a written decision of the acting director. In addition, it appears that the alleged actions of the acting director and of the respondent Commissioner of Corporations and Taxation are administrative and not quasi-judicial in nature, and therefore are not open to review on certiorari. G. L. c. 31, § 2A. Attorney Gen. v. Mayor & Aldermen of Northampton, 143 Mass. 589. Clark v. City Council of Waltham, 328 Mass. 40. Good v. School Comm. of Cambridge, ante, 759.

Order sustaining demurrer affirmed.